Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The amendment filed 5/30/2022 has been entered. Claims 2, 10, 14 and 19 are cancelled. Claims 1, 3-9, 11-13, 15-18 and 20 are currently pending in this application.
Applicant’s arguments, see Pages 8-9, filed 05/30/2022, with respect to the rejection(s) of claim(s) 1, 3-9, 11-13, 15-18 and 20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant states "…In response, the Applicant…has amended independent claim 1 to incorporate claim 10 which is allowable. Also, independent claim 13 has been amended to incorporate claim 19 which is allowable…the Applicant respectfully submits that independent claims 1 and 13 should be reconsidered allowable over the cited reference, and respectfully requests that the dependent claims 3-9, 11-12, 15-18 and 20, which are dependent upon independent claims 1 and 13, are necessarily reconsidered allowable since the independent claims 1 and 13 are allowable. ". Examiner respectfully disagrees. As stated below, Claim 3, lines 1-4, and Claim 15, lines 1-4 recite the limitation “the color film substrate comprises…the micro LED lighting unit” is indefinite insofar as unclear whether the micro LED lighting unit is included in the color film substrate or in the array substrate, or both since the claims 1 and 13, respectively, already state that “a liquid crystal layer between the array substrate and the color film substrate” and “the array substrate comprises…the micro LED lighting unit”, therefore, Claims 3-9 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as stated below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of “a liquid crystal layer between the array substrate and the color film substrate” and “the array substrate comprises…the micro LED lighting unit” in the independent claims 1 or 13 and “the color film substrate comprises…the micro LED lighting unit” in the dependent claims 3 or 15, respectively, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-9 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3, lines 1-4, and Claim 15, lines 1-4 recite the limitation “the color film substrate comprises…the micro LED lighting unit” is indefinite insofar as unclear whether the micro LED lighting unit is included in the color film substrate or in the array substrate, or both since the claims 1 and 13, respectively, already state that “a liquid crystal layer between the array substrate and the color film substrate” and “the array substrate comprises…the micro LED lighting unit”. Accordingly, for the purpose of examination, claim 20 will not been further treated on the merits.
Dependent claims 4-9 and 16-18 are rejected by virtue of their dependency.

Allowable Subject Matter
Claims 1, 11-13 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 11-13 and 20, none of the prior art discloses or suggests that a display panel comprises a first pixel area, a second pixel area, an array substrate, a color film substrate, and a backlight module positioned at a side of the color film substrate facing away the array substrate; wherein, the display panel comprises a plurality of micro light emitting diode (micro LED) lighting units, a transparent area is placed among the micro LED lighting units, and the color film substrate comprises a color filter in the second pixel area; wherein the micro LED lighting units are located in the first pixel area and between the array substrate and the backlight module, and the backlight module has a hollow region substantially corresponding to the first pixel area, wherein each of the micro LED lighting units comprises an electrode surface facing the hollow region of the backlight module, and the electrode surface has a first electrode, wherein each of the micro LED lighting units further comprises a substrate surface opposite to the electrode surface, and a lighting direction of the micro LED lighting unit is from the electrode surface to the substrate surface, wherein the array substrate comprises a second substrate; wherein “the array substrate comprises the micro LED lighting unit, corresponding to the first pixel area and placed on a side of the second substrate, which is close to the color film substrate, and wherein a second electrode corresponding to the first electrode is placed on a position of the second substrate, which corresponds to the first pixel area; and the first electrode is electrically connected to the second electrode” in combination with the other required elements of the claim.
The most relevant reference, Jeon (US 2011/0012115) in view of Zha (CN110794604A) only discloses a display panel comprises a first pixel area, a second pixel area, an array substrate, a color film substrate, and a backlight module positioned at a side of the color film substrate facing away the array substrate; wherein, the display panel comprises a plurality of micro light emitting diode (micro LED) lighting units, a transparent area is placed among the micro LED lighting units, and the color film substrate comprises a color filter in the second pixel area; wherein the micro LED lighting units are located in the first pixel area and between the array substrate and the backlight module, and the backlight module has a hollow region substantially corresponding to the first pixel area, wherein each of the micro LED lighting units comprises an electrode surface facing the hollow region of the backlight module, and the electrode surface has a first electrode, wherein each of the micro LED lighting units further comprises a substrate surface opposite to the electrode surface, and a lighting direction of the micro LED lighting unit is from the electrode surface to the substrate surface, wherein the array substrate comprises a second substrate. However they do not teach or suggest that the array substrate comprises the micro LED lighting unit, corresponding to the first pixel area and placed on a side of the second substrate, which is close to the color film substrate, and wherein a second electrode corresponding to the first electrode is placed on a position of the second substrate, which corresponds to the first pixel area; and the first electrode is electrically connected to the second electrode in combination with the other required elements of the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871